Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.	This action is in response to the application filed on 24 June 2019.
Claims 1-20 are presently pending for examination.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/24/2019 has being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 4-9, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nadeau et al., U. S. Patent Publication No. 2008/0247324 in view of Zimmerman, U. S. Patent No. 7668105.




Although Nadeau discloses the invention substantially as claimed, it does not explicitly disclose a network element comprising: a plurality of ports interconnected by a switching fabric.
Zimmerman teaches a network element comprising: a plurality of ports interconnected by a switching fabric (see Zimmerman, col. 2 lines 2-10; switch is provided having plurality of bidirectional network ports). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Zimmerman with that of Nadeau in order to efficiently monitor and identify the specific port that generated the detected failure.

Regarding claim 4, Nadeau-Zimmerman teaches wherein the infrastructure connection and the group of connections are Label Switched Paths (LSPs) in a Multiprotocol Label Switching (MPLS) network (see Nadeau, ¶ [0002] and [0027]).  



Regarding claim 6, Nadeau-Zimmerman teaches wherein service traffic is only operational on the group of connections and the infrastructure connection is used only for establishment and operation of the BFD session (see Nadeau, ¶ [0031]).  

Regarding claim 7, Nadeau-Zimmerman teaches wherein the controller is configured to cause the protection switch by propagating the detected fault on the infrastructure connection to each connection in the group of connections (see Nadeau, ¶ [0018] and [0027]).  

Regarding claim 8, Nadeau-Zimmerman teaches wherein the controller is configured to detect a clearance of the fault on the infrastructure connection and propagate the clearance to each connection in the group of connections (see Nadeau, ¶ [0017] and [0027]).  

Regarding claim 9, Nadeau discloses a method comprising: operating an infrastructure connection over a port connected to a network with the infrastructure connection having a Bidirectional Forwarding Detection (BFD) session operating a group of connections that share a similar fate in the network for a fault as the infrastructure connection (see Nadeau, ¶ [0016] and [0019]; BFD is providing for establishment of connection session); 
Although Nadeau discloses the invention substantially as claimed, it does not explicitly disclose in a network element having a plurality of ports.
Zimmerman teaches a network element comprising: a plurality of ports (see Zimmerman, col. 2 lines 2-10; switch is provided having plurality of bidirectional network ports). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Zimmerman with that of Nadeau in order to efficiently monitor and identify the specific port that generated the detected failure.

Regarding claim 12, Nadeau-Zimmerman teaches wherein the infrastructure connection and the group of connections are Label Switched Paths (LSPs) in a Multiprotocol Label Switching (MPLS) network (see Nadeau, ¶ [0002] and [0027]).    

Regarding claim 13, Nadeau-Zimmerman teaches wherein the BFD session is only operational on the infrastructure connection on behalf of the group of connections (see Nadeau, ¶ [0029]).    



Regarding claim 15, Nadeau-Zimmerman teaches further comprising causing the protection switch by propagating the detected fault on the infrastructure connection to each connection in the group of connections (see Nadeau, ¶ [0018] and [0027]).  

Regarding claim 16, Nadeau-Zimmerman teaches further comprising detecting a clearance of the fault on the infrastructure connection and propagate the clearance to each connection in the group of connections (see Nadeau, ¶ [0017] and [0027]).  

Claim 17 list all the same elements of claim 9, but in non-transitory computer-readable form rather than method form.  Therefore, the supporting rationale of the rejection to claim 9 applies equally as well to claim 17. 

Regarding claim 19, Nadeau-Zimmerman teaches wherein the infrastructure connection and the group of connections are Label Switched Paths (LSPs) in a Multiprotocol Label Switching (MPLS) network (see Nadeau, ¶ [0002] and [0027]).    

Regarding claim 20, Nadeau-Zimmerman teaches wherein the BFD session is only operational on the infrastructure connection on behalf of the group of connections (see Nadeau, ¶ [0029]).    

5.	Claims 2-3, 10-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nadeau in view of Zimmerman as applied to claim 1 above, and further in view of Dutta, U. S. Patent Publication No. 2013/0259057.
Regarding claim 2, although Nadeau-Zimmerman disclose the invention substantially as claimed, they do not explicitly disclose wherein the infrastructure connection and the group of connections are Pseudowires (PWE).  
Dutta teaches pseudowire grouping in a packet switched network wherein the infrastructure connection and the group of connections are Pseudowires (PWE) (see Dutta, ¶ [0016]).  It would have been obvious one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Dutta with that of Nadeau-Zimmerman in order to provide efficient scalability when establishing and managing pw groups.

Regarding claim 3, Nadeau-Zimmerman-Dutta teaches wherein the infrastructure connection and the group of connections are Multi-Segment Pseudowires (MS-PW) operated over a plurality of protected tunnels, and wherein the fault is on one segment (see Dutta, ¶ [0004] and [0035]).  

Regarding claim 10, Nadeau-Zimmerman-Dutta teaches wherein the infrastructure connection and the group of connections are Pseudowires (PWE) (see Dutta, ¶ [0016]).    



Regarding claim 18, Nadeau-Zimmerman-Dutta teaches wherein the infrastructure connection and the group of connections are Pseudowires (PWE) (see Dutta, ¶ [0016]).  

Prior Art of Record
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.
1.	US 20090010171 A1 (Gupta et al): Directed to an apparatus includes a physical port and a plurality of logical sub-interfaces under the physical port. The physical port and the logical sub-interfaces are configured as a Bidirectional Forwarding Detection (BFD) neighbor group. The physical port being configured to run BFD sessions to detect failures at a first rate that is substantially faster as compared to a second rate of BFD sessions to detect failures on the logical sub-interfaces. The physical port notifies the logical sub-interfaces of a BFD failure at the physical port, with the logical sub-interfaces shutting down responsive to the notification. It is emphasized that this abstract is provided to comply with the rules requiring an abstract that will allow a searcher or other reader to quickly ascertain the subject matter of the technical disclosure.

3.	US 20150188814 A1 (Jain et al): Directed to A system, method and apparatus providing BFD support to unnumbered IP Interfaces in MPLS networks using a newly defined interface identifier (IF-ID) sub-object included within one or more BFD protocol messages to extend the use of BFD protocol to unnumbered IP interfaces.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed Ibrahim/
Primary Examiner, Art Unit 2444